Case 1:20-cv-01710-BAH Document 4-4 Filed 06/25/20 Page 1 of 28




Exhibit A
                Case 1:20-cv-01710-BAH Document 4-4 Filed 06/25/20 Page 2 of 28




                                          GRANT AGREEMENT
                                            BETWEEN THE
                                 U.S. AGENCY FOR GLOBAL MEDIA AND
                                       OPEN TECHNOLOGY FUND

                                               FAIN: OTOl-19-GO-O000l


          GRANT FUNDS TABLE


                                                                                       Currency
                                   lnltJaJAward          New AwardTotal                 galn/(toss)
                                                                                     (Informational)

                Operations           $4,000                  $4,000                  NoneReported
              InternetFreedom          ..().                   -0-                   NoneReported
                FUN.DING             $4,000                  $4,000                  NoneReported

      Preamble
      This Grant Agreement ("Agreement") is betweenthe U.S. AGENCYFOR GLOBALMEDIA1
      (hereinafter"USAOM")and OPEN TECHNOLOGYFUND(hereinafter"Non-Federal
      Entity"),a nonprofitorganizationincorporatedin the District of Columbia.USAGM entersinto
      this Agreementunder the authorityprovidedby the U.S. InternationalBroadcastingAct of 1994,
      as amended,22 U.S.C. §§ 6201 et seq. (the "InternationalBroadcastingAct") and other
      authorizationor appropriationacts that provideauthorityfor such activities.The Catalog of
      FederalDomesticAssistance(CFDA)·Numberfor USAGMis 90.500. The DUNS Number
      for the Non-FederalEntity is 117206256. The F,deral AwardIdentificationNumber
      (FAIN)for this Awardfor FinancialAssistanceis OT0l-19-GO-00001.
      WHEREAS,USAGMis the United States Governmentagency responsiblefor non-militaryU.S.
      Government-fundedinternationalbroadcastingpursuantto the authoritiesset forth in the
      InternationalBroadcastingAct;
      ~REAS,        the purposeof the activitiessupportedby the ·InternationalBroadcastingActis to
      "p:191-otethe right of opinion and expressi~ includingthe freedom't9 seek, receive,Md impart
      i~ati~       · d ideas through any media and regardlessof frontiers,•in accordancewi'1t
                                                                                            Article
(!)   1_9'M'the • ersal Declarationof Human Rights;" Id. § 6201 (1).
ta                   ·~

la    wt%R.£At,;lJsAGM'smission is ''to inform.engage. and connectpeople around the worldin
      s~ort       o~dom      and democracy;"                                                           ·

          I
          ~




      1
       On August22, 2018, The BroadcastingBoardof Governors(BBG)officiallychangedits name to the U.S.Agency
      for GlobalMedia(USAGM).

                                                                                                           1
        Case 1:20-cv-01710-BAH Document 4-4 Filed 06/25/20 Page 3 of 28




WHEREAS, USAGM seeks to find tools to facilitate the provision and receipt of news and
infonnation to countries that have limited or no access to fre.e press and media, and, in
furtherance thereof;
WHEREAS, in furtherance of this mission and as authorizedby the InternationalBroadcasting
Act, USAGM makes and supervises a grant to the Non-FederalEntity to advance Internet
freedom overseas through the research. development,and implementationof technologiesthat
enable secure and unrestrictedaccess to news and infonnation on the Internet, consistentwith the
scope and limitations of the authorization for such activities in our annual appropriationact and
other provisions of law;
NOW, THEREFORE,USAGM agrees to make, and the Non-FederalEntity agrees to accept,the
grant of funds in accordance with the following provisions:
Article I - THE GRANT
a.     Amount of the Grant. USAGM hereby grants the amount of$4,000.00 (the "Grant Funds"),
       provided by the ContinuingAppropriationsAct, 2019, Division C of P.L. 115-245
       (September 28, 2018), to Non-Federal Entity for the purposes and subject to the tenns and
       conditions stated herein. -
b.     Use of the Grant Funds. The Non-Federal Entity may use the Grant Funds solely for
       planning and operating expenses related to advancing Internet freedom overseas. withinthe
       meaning of paragraph c of Article I, and administrationthereof. The Grant Funds are
       provided solely for the purposes and in the amounts approved by USAGM and as set forth
       in the Approved Financial Plan {as such term is defined in Article VI hereof and subjectto
       the review procedures and adjustments described therein).
c.     The funds made available under this grant are subject to the purposes set forth .in lawfor the
       Agency's internet freedom funding, including the annual appropriationAct. For funds
       appropriatedunder the ConsolidatedAppropriationsAct, 2019, section 7065 of that act
       defines the scope of USAGM Internet Freedom funding.
 ~
.::r
<\n  Funds provided under a partial year. Continuing Resolution (CR) are subject to the tenns
 :c and@,ditions set forth in Article VI(a)(S) and those otherwise reqlriredunder a partial
 c.. ye8.!ft
         ~ R.        ,
 \.0       "i
           '            .
lg!icleIp;;WORK/PROJECTSSUPPORTEDWlTH GRANTFUNDS
 LtJ
aY>
           u
       Non-Federal Entity shall use the Grant Funds to support authorized Internet Freedom
I      activities consistent with the relevant principles and standards set forth in the International
       BroadcastingAct and the strategy for USIB as detennined and implementedby the
       USAGM.2



2 Underauthoritydelegatedby the Boardof the USAOM, the Chief ExecutiveOfficer(CEO)exercisesall of the
Board's delegableauthoritiesfor day-to-dayoperationof the Agency,includingwithrespectto the Non•Federal
Entities,

                                                                                                          2
                Case 1:20-cv-01710-BAH Document 4-4 Filed 06/25/20 Page 4 of 28




       b.       The Non-FederalEntity shall carry out projects described in the Approved FinancialPlan,
                as defined in Article VI of this Agreement.Upon USAGM's request, the Non-Federal
                Entity shall provide to USAGM with a detailed written scheduleof aU of the efforts and the
                projects funded with the Grant Funds.

       c.       All efforts sha11be carried out in a manner consistent with the Agency Internet Freedom
                Frameworkand GovernanceDocuments.


       Article Ill - RIGHTS
            a     Subject to the limitationsof Article III(c), the Non-FederalEntity acknowledgesand
                  agrees that USAGM is authorized to provide for distributionof the programmingthat is
                  paid for with the Grant Funds over the global networkof broadcastingand transmission
                  facilities owned and/or operated by USAGM or, as the case may be, through affiliated
                  networks arranged by USAGM("USAGM's Global DistributionNetwork..). Subjectto
                  the limitationsof Article ITI(c), the Non-Federal Entity shall provide the programming
                  that it produceswith the Grant Funds to USAG.M for distributionover USAGM Global
                  Distribution.Network.

            b. The Non-FederalEntity may not use Grant Funds for the purposeof concluding
               agreements with affiliates, except as approved in writing by USAGM.Unpaid affiliate
               agreementsmust be consistent with the USAGM's strategy for USIB, as describedin
               Article II (a).

              c. The Non-FederalEntity grants to USAGMa worldwide,non-exclusive,royalty-freeand
                 perpetual license to broadcast, use, distribute and create derivative works from thoseof
                 the Non-FederalEntity's original programs that contain no materials provided by or
                 licensed from any third parties. The Non-Federal Entity grants to USAGM a worldwide,
                 non- exclusive,royalty-free license to broadcast and otherwise use those of the Non-
                 Federal Entity's programs that are legally available for such licensing and use. When
         =:ti    obtainingmaterials from third parties for inclusion in its original programming,the Non-
        -
       , -3'
         f.t')   Federal Entity agrees to use reasonable best efforts to secure sufficient rights to pennit
         2::     th@.n-Federal Entity to license to USAGM (on a non-exclusive,worldwide and
l':)     c... rogiUty-freebasis) the right to broadcast the resulting original programming;provided,

~
         v::::, hot{_!;\ter,
                           that the Non-FederalEntity shall not be required to do so where the acquisition
         N
         Cl-     ofe,h   rights wouldmaterially and detrimentally affect the Non-FederalEntity's ability
         LJJ
         en      to secure its own license from said third parties. The Non-FederalEntity shall provide,
         ~       without charge, information concerning,and DVD or other electroniccopies of anyof its
         ~ programs to USAGM upon USAGM's request.


            d .. The Non-FederalEntity hereby grants to USAGM, and USAGMhereby accepts, an
                 irrevocable,royalty-free,fully paid-up, non-exclusive,perpetual license during the Grant
                 Tenn to use registered and unregisteredtrademarksowned by the Non-FederalEntity.
                 USAOM's use of the Non-FederalEntity's trademarksshall be limited to use in


                                                                                                          3
               Case 1:20-cv-01710-BAH Document 4-4 Filed 06/25/20 Page 5 of 28




                 conjunctionwith disseminatingthe Non-FederalEntity's materialsto USAGM's
                 audiences for the purpose of furtheringthe USAGM mission.
              e. As used here and elsewhere in this grant agreement,"programming"may refer to any
                 hardware,software, or other end-produ~tsof the grant.


       ArticleIV -COOPERATION WITH USAGM GOVERNANCEOF UNITED
                                                           STATES
       INTERNATIONALBROADCASTING
       As a conditionof its receipt and use of the Grant Funds provided hereunder,the Non-Federal
       Entity shall cooperatewith USAGM's governanceofUSIB under the InternationalBroadcasting
       Act as follows:
       a.     The Non-Federal Entity acknowledgesthat certain authorities ofUSAGM under the
              InternationalBroadcastingAct are non-delegable,includingthose listed in AttachmentA,
              meaning that USAGMhas sole and exclusive authority to determine USIB strategy and
              policy and that the Grant Funds are intendedto promote and implementsuch USAGM-
              sponsored strategy and policy.
       b.     The Non-FederalEntity's articles ofincorporation, by-lawsor other constitutional
              docwnents shall provide that the Board of Directors of the Non-.FederalEntity may consist
              of some or all of the current members of the USAGM establishedunder the International
              BroadcastingAct and other technical experts, as appropriate.The Board of Directorsshall
              make all major policy detenninations governing the operationsof the Non-FederalEntity
              and shall appoint and fix the compensationof such managerialofficers and employeesof
              the Non-FederalEntity as it considers necessary to carry out the purposes of the Grant

       Di The Non-Federal Entity shall cooperate in the processesand protocols ofUSAGM as
      , J>
        -
       Lt')
       ::c
              follows:
               1. G)e Non-FederalEntity acknowledgesthat USAGM has adopted certain rules of
l!)    0..
                  (~nduct to govern the participationand cooperation of the elem~ntsof USAGM-

~
       U)
       N
                  ~ ponsored USIB. Such rules of conduct are set forth in Attachment B hereto.
       a..
       LLJ
       en      2. 'ii e Non-FederalEntity shall report such infonnation to USAGMas may be reasonably
       ~
                    requestedby USAGM in the fonnat and within the timeframeso requeste~.Consistent
       -~           with the USAGM's desire to foster transparency as described in the "'rulesof the road'"
                    in AttachmentB, and in order to better enable the Non-FederalEntity to provide
                    accurate and relevant information:where possible, USAGM's request will include
                    infonnation regarding the purpose of the request.

               3. The Non-FederalEntity acknowledgesthat USAGM has delegated to the Chief
                  Executive Officer (CEO) the authority to oversee the day-to-daymanagementof the
                  Federal agency and to identify,evaluate, and resolve strategic trade-offs and conflicts
                  among the entities, including the Non~FederalEntity, consistent with the Board's
                  strategic guidelinesand subject to the ~oard's continued oversight. The Non~Federal
                  Entity shall use Grant Funds in a manner consistent with any such delegation.

                                                                                                            4
             Case 1:20-cv-01710-BAH Document 4-4 Filed 06/25/20 Page 6 of 28




             4. In order to facilitatecoordinatedcommunicationsamongthe elementsofUSIB, the
                Non-FederalEntity will seek advance approvalofUSAGM of any Congressionaland
                ExecutiveBranchcommunicationsand outreach activitiesundertakenwith the use of
                the Grant Funds, providedthat nothing in this paragraph,shall prevent the Non-Federal
                Entity (i) from respondingto specific requests for information,documentsor materials
                from Congressor the ExecutiveBranch, or {ii) from engagingin routine
                correspondenceor commwiicationswith Congressand/orthe ExecutiveBranch
                (includingUnited States embassies). Upon USAGM's request,the Non-FederalEntity
                shall inform USAGMabout such responsesto requests and/orcorrespondencein a
                timely manner.The Non-FederalEntity acknowledgesthat 31 U.S.C. §1352 prohibits
                Non-FederalEntitiesfrom using appropriatedfimds to pay any person for influencing
                or attemptingto influencean officer or employeeof any agency, a Member of
                Congress,an officer or employee of Congress,or an employeeof a Memberof
                Congressin connectionwith the making,extension,continuation,renewal, amendment,
                or modificationof any Federal grant. This provision shall not apply to any
                communicationsor outreach activities of any Directorof the Board of Directorsof the
                Non-FederalEntity who is a Govem~r of the USAGM at the time such communication
                or outreachactivity is Wldertaken.

             5. The Non-FederalEntity shall not disclose any informationexpresslydesignatedin
                writingas confidentialby USAGM to any third party not authorizedby USAGMto
                receive it. USAGM shall provide to the Non-FederalEntity a copy of the written
                standardsand procedures used by USAGM in designatinginfonnationas confidential.
                The Non-FederalEntity shall require each Non-FederalEntityemployeeand contractor
                with access to USAGM-designatedconfidentialinformationto enter into a written
                undertakingof confidentialityconsistentwith this paragraph.The Non-FederalEntity
                furtheragrees to take all steps·reasonably necessaryto protect the confidentialityof the
                confidentialinformationand to prevent the confidentialinformationfrom fallinginto
       ~        the public domain or into the possessionofW1authorizedpersons.The Non-Federal
        -
       -=t
       &n
       2=
                Entity shall have no obJigationof confidentialitywith respect to informationthat (A)
                ~known to the Non-FederalEntity prior to receivingany of the confidential
(!J    Q..      iffltfnnationfrom USAGM, (B) has become publiclyknown through no wrongfulact of

~
      \D        f!:J'1on-Federal Entity, or (C}was received by the Non-FederalEntity from a third
      N         ~ without restriction as to the use and disclosureof the information.
      0...
      Lu
      en
      .9.:?6. The Non-FederalEntity shall participate in activities of the InternationalBroadcasting
      ~       Bureau (IBB) CoordinatingCommitteein accordancewith the International
              BroadcastingAct

             1. As indicatedin Article Il(c), all efforts shall be carried out in a manner consistentwith
                the Agency Internet FreedomFramework and GovernanceDocuments.




                                                                                                        5
               Case 1:20-cv-01710-BAH Document 4-4 Filed 06/25/20 Page 7 of 28




      Article V- MUTUALASSISTANCETO PROMOTEUNITED
                                                STATESINTERNATIONAL
      BROADCASTING
              a. In the spirit of cooperationamong USAGM-sponsoredentities and in order to promote
                 the efficientuse of Grant Funds and Agency resources,USAGM and the Non-Federal
                 Entitywill use their reasonablebest efforts to render assistanceto each other to promote
                 the interestsofUSIB and the implementationofUSAGM's strategy.

              b. Upon USAGM's request, the Non-FederalEntity shall make reasonableefforts to provide
                 or facilitateprovision of administrativeor other services or resourcesto USAGMor other
                 USAGM-sponsoredbroadcastingentities in order to promote implementationof
                 USAGM's strategy. Grant Funds shall be available for in-kind servicesto the USAGMor
                 other USAGM-sponsoredentities where cost effectiveand consistentwith the USAGM
                 strategicplan as detennined by USAGM.USAGM shall not be requiredto reimbursethe
                 Non-FederalEntity for Grant Funds used to providesuch in-kindservicesnor otherwise
                 to supplementthe Grant Funds provided hereunder. USAGM will endeavor to makesuch
                 requests in a manner that does not interferewith the Non-FederalEntity's ability to
                 dischargeits responsibilitiesunder this Agreementand, where necessaryto achievethe
                 request, to provide resourcesto assist the Non-FederalEntity in fulfillingsuch requests.
                 The Non-FederalEntity shall notify USAGM of any expendituresit makes on provision
                 of in-kindservices to USAGM and other USAGM-sponsoredentities.

             c. All assistancecontemplatedunder this Article V shall be renderedin a manner consistent
                with applicable law and regulations.
      Article VI-


        --
                       ADMINISTRATION OF THE GRANT

        _,. Developmentand Reviewqf the ApprovedFinancialPlan
        tn               Definition. As used in this Agreement,the tenn "ApprovedFinancial Piao"
c;,     ::c
        0..
                         shaJJmean {i) the financial plan for use of the Grant Funds that is approvedby
                    ...,.USAGM in accordancewith the proceduresset forth in this Article VI; (ii) any
,;p     \.0
        N          U ·modificationto such plan that is approved by USAGMduring the term of this
00     0..         Q Agreement;and (iii) any proposal or modificationof such proposalduringa
       w
       en                ContinuingResolutionas referencedin Article VI {a) (5) below.
       @
       .~           2. Financial Plan Required. Unless otherwisedetennined by USAGM,within30
                       calendar days{or,if the same is on a U.S. federal holiday,the first businessday
                       occurringthereafter)of entering into this Agreement(or, as the case may be, any
                       amendmentto this Agreementwhich alters the amount or purpose of GrantFunds
                       available),the Non- Federal Entity shall submit to USAGM a proposeddetailed
                       financial plan consistent with the strategy,purposes, and languageservices
                       approved by USAGM and coveringthe full amount of the Grant.

                    3. Financial Plan Detail. The Non-FederalEntity's proposed financialplan shall
                       delineate the Non-FederalEntity's anticipatedmonthly expendituresfor each
                       budget line item. anticipated monthlyexpendituresfor each office·and language
                       service,and any additionaldetail required by USAGM. Budget line items will be
                                                                                                          6
         Case 1:20-cv-01710-BAH Document 4-4 Filed 06/25/20 Page 8 of 28




                  defined by the USAGM in order to ensure unifonnity.

              4. Approvalof the Proposed Financial Plan. USAGM shall transmit any disapproval
                 of the proposed financial plan within 30 days ofits receipt from the Non-Federal
                 Entity. IfUSAGM has not notified the Non-Federal Entity of its disapprovaJ
                 within 30 days of receivingthe plan, the p]an shall be deemed approved.

              S. FinancialPlan dwing a Partial Year Continuing Resolution(CR). If
                 appropriationsfor the full year amowtt of the Grant Funds are not availableto
                 USAGM at the time that the Non-Federal Entity enters into this Agreement, the
                 Non-FederalEntity shall provide, with each request for funding, an explanationof
                 funding requirementsfor the period covered by the funding request and two
                 subsequentmonths. Unlessotherwise detennined by law or approved by
                 USAGM, such requirementsshall include only the minimum amounts of Grant
                 Funds reasonably necessary to sustain cUJTentoperations under the partial-year
                 ContinuingResolution.No later than 30 days after enactmentof an appropriation
                 covering the fiscal year, the Non-Federal Entity shall submit a proposed detailed
                 financial plan for approval in accordance with paragraphsone (1) throughfour (4)
                 of this ~bsection. The Non-Federal Entity shall operate at a rate of obligation
                 W1derits CR financial plan until] USAGM approval in accordance·with this
                 paragraph.

      b. USAGM will provide the Grant Funds to Non-Federal Entity by the U.S. Treasury
         electronic funds transfers through the Automated Clearing House System. USAGM will
         make disbursements in monthly increments or on such other basis as may be consistent
         with the Approved Financial Plan.

      c. Reporting and Review of Use of Grant Funds

              l. Monthly Reports. Unless otherwise approved by USAGM, twenty (20) days after
                  the end of each month, except foJlowingthe final month of the fiscal year, when
                  this period shall be 30 days, the Non-Federal Entity shall provideto USAGMa
       --
       ..
       ..:r
       II)
                  report (Monthly Reports shall inciude a Federal FinancialReport (SF--425)and
                  Statement of Obligationsand Disbursements(SOD)), for such month, of
                @ ligations and cash disbursements in U.S. dollars with the level of detail
       :c
f!)    0-       {Jj~scribedin Article VI(a)(3), together with such additionalinformationas
~      \.0      l QSAGM may request from time to time. As requested by USAGM, the Non-
00     N
       0...     ('F~deral Entity shall justify in detail its use of Grant Funds against items definedin
       Lt.J
       en       'tti e Approved Financial Plan.
       s
      ,:~     2. Reporting on Mitigation ofIllicit Use. In accordancewith Continuing
                 AppropriationsAct, 2019, Division C of P.L. 115-245 (September 28, 2018).the
                 Non-Federal Entity shall establish safeguards to minirnize·the use of Work
                 supported with these grant funds for illicit purposes to the greatest extent possible
                 ("the Safeguards•').The Non-Federal Entity shall provide USAGM an annual
                 update of the Safeguardsand shalJ review the_risks and benefits of all supported

                                                                                                     7
              Case 1:20-cv-01710-BAH Document 4-4 Filed 06/25/20 Page 9 of 28




                       Work in relationshipto the Safeguardsand report findingsto USAGM upon
                       request.

                   3. Other Reviews.The Non-FederalEntity shall prepare and submit to USAGM
                      such other reviews and reports on expendituresand obligationsas USAGMmay
                      requeston a schedule to be providedperiodicaUyby USAGM.

                   4. Reporton Vacancies.Not later than the 21 daysafter the end of each fiscal
                      quarter, the Non-FederalEntity shall submit a report to USAGM listing personnel
                       vacanciesas of the end of the quarter. This report should be organized by division
                       and includethe Position Title, Grade Level, Annual Salary,Date Vacant and
                       ExpectedHire Date. The provisionof such report to USAGM is solely to facilitate
                       USAGM's budget planning and reporting to Congressand does not implythat the
                       Non-FederalEntity is required to seek USAGM approvalto fill personnel
                       vacancies.

                   5. Reporton Equipmentand EquipmentDisposition.In accordancewith the
                      UniformAdministrativeRequirements,Cost Principles,and Audit Requirements
                      for federalAward, 2 CFR §200,the Non-FederalEntity shall submit annuallyto
                      USAGMan inventoryof all equipment.Requestsfor disposition instructions
                      concerningproperty purchased with Grant Funds with an estimated fair market
                      value (at the time of such disposition)of U.S. $5,000 or more must be submitted
                      to USAGM 120 days in advance of the proposeddisposition. IfUSAGM bas not
                      notified the Non-Federal Entity that the dispositionis disapproved,the disposition
                      will be deemed approved.


      -~-
       .. The Non-FederalEntity shall maintainat its principaloffices full and completerecords
       an and books of account, in accordancewith generallyacceptedaccountingprinciples,
       ::c      ~g        the financialdetails applicable to the Grant The Non-FederalEntity shall
~      a..      rl'\w.ntain
                          separate accountabilityfor funds provided under this Agreement.The Non-
              . Fedo/al Entity shall expend these funds only on the operatingcosts authorized by this
8-3   \0
      N
      a..
      Lu
                Airciementunless it receives prior written approvalof USAGM to do otherwise.
                .,_J                                                             .
      CZ>
      ~ e. In accordancewith 2 CFR §200.308,the Non-FederalEntity is required to report
      .~   deviationsfrom the Approved Financial Plan to USAGM.The Non-FederalEntityshall
           make reasonableefforts to provide prior notice of anticipateddeviations.The Non-
           Federal Entitymay not transfer Grant Funds among direct costs if the cumulativeamount
           of such transfersexceeds, or is expected to exceed 10 percent of the total budgetin the
           Approved FinancialPlan unless otherwiseapproved by USAGM .
            f. Unless otherwiseapproved by USAGM, the Non-FederalEntity shall provide five(5)
               days advancenotificationof any new grants or contracts exceedingU.S. $350,000and
               any new leases exceeding U.S. $200,000.
            g. Returnof Funds



                                                                                                        8
                 Case 1:20-cv-01710-BAH Document 4-4 Filed 06/25/20 Page 10 of 28




                   1.   The Non-federal Entity shall return.to USAGM_at the conclusion of the fiscalyear
                        or other period agreed upon by the parties any portion of the Grant Funds that are
                        not required for a legally binding transaction or designated by the Non-Federal
                        Entity for a purpose and in an amount consistent with the Approved FinancialPlan.
                   2.   Any and all interest earned on Grant Funds provided to the Non-FederalEntity
                        pursuant to this Agreement shall be returned to USAGM on an annual basis in
                        accordance with the requirementsof 2 CFR §200.305.
                   3.   Expendituresby the Non-FederalEntity that are not consistent with the Approved
                        FinancialPlan or otherwise pennitted by this Agreementshall be recovered by the
                        Non- Federal Entity and promptly refunded to USAGM.
       Article VII-REGULATORY COMPLIANCE
              a. The Parties acknowledgeand agree that the Parties are subject to all Federal rules and
                 regulationspertaining to federal .grants, including the following:22 U.S.C. §§ 6201et
                 seq., 31 U.S.C. §§ 7502 and 1352, 41 U.S.C. § 702, the Federal Grant and Cooperative
                 AgreementAct and implementingregulations, and 2 CFR §200.

              b. Allowabilityof costs incurred under this Agreement will be determined in accordance
                 with 2 CFR §200, pursuant to certain clarifications specified in Attachment C and subject
                 to any exceptions granted by authorization or appropriationlaws.                        ·

              C.   The Non-Federal Entity shall comply with the covenants and other contractingprovisions
        !;!!t;
       ' ..:l"     set forth in Attachment D.
        tn
        x<) . TJOlon-Federal Entity shall comply with grant limitations in the International
(.:)    Q..
                   Btfm~castingAct and/or any applicable appropriationsstatute that are expressly

f      \.0
       N
       o_
       LLI
        en
                   ap)>l~ableto the Non-Federal Entity, including without limitation, those set forth in
                   ~hmentE.

        ~ e. The Non-Federal Entity shall deliver all required certificationsidentified in AttachmentF
       -IN   upon execution of this Grant Agreement.

              f. No Grant Funds may be used for the following purposes:

                   1.   to pay any salary or other compensation,or enter into any contract providingfor the
                        payment of salaryor compensationin excess of the rates established for comparable
                        positions under Title 5 of the United States Code, or the foreign relations laws of the
                        United States.
                   2.   to pay first-class travel for any employee of the Non-Federal Entity, or the relative
                        of any employee.
             g. The Non-Federal Entity shall comply with al) applicable U.S. Jawsand regulations,
                including,without limitation, the copyright laws of the United States.


                                                                                                                9   . •
             Case 1:20-cv-01710-BAH Document 4-4 Filed 06/25/20 Page 11 of 28




          h. In accordance with Continuing Appropriations Act, 2019, Division C of P.L. 115-245
             (September 28, 2018), the Non-Federal Entity shall only support technologiesthat
             undergo comprehensive security audits to ensure that such technology is as secure as
             possible and has not been compromised in a manner detrimentalto the interest of the
             United States or to individuals and organizations benefiting from program supportedby
             such funds.                                               ·

          i. When engaging outside the United States in activities that require the use of GrantFunds,
             the Non-Federal Entity shall exercise due diligence to ascertain the local laws and
             regulations, and other relevant local circwnstances, applicableto the Non-Federal
             Entity's activities in the relevant country(ies) wbere such activities shall be undertaken.
             In the event that the Non-Federal Entity or any of its employees or contractors becomes
             subject to any fine, imprisonment,judgment, tax, or other penalty (whether civil,
             administrative, criminal, or othetwise) in any countryas a result of the activities
             undertaken with the use of the Grant Funds, the Non-Federal Entity shall notify USAGM
             in writing of the same as soon as practicable (but, in no case later than 30 days following
             any such event) and shall provide such information as USAGM may request regarding
             the circumstances of any such penalty.

         j. Consistent with 2 CFR §200.113, applicants and recipients must disclose, in a timely
            manner, in writing to the Office oflnspector General (OIG) for the Department of State
               and the U.S. Agency for Global Media, with a copy to the cognizant Grants Officer,all
        In
          -:I' violations of Federal criminal law involving fraud, bribery, or illegal gratuities potentiaJly
         In    affecting the Federal award. Sub-recipients must disclose, in a timely manner, in writing
l9       :c to tlf!Y.IG and to the prime recipient (pass-through entity) all violations of Federal
        0..
               c~       Lawinvolving fraud, bribery, or illegal gratuities potentially affecting the Federal
g;J     \.0
        N
               a~     Failure to make required disclosures can result in any of the remedies describedin
               §20~338. Remedies for noncompliance,including suspension or debarment. Disclosures
       tb
       en mu\t.,i,e sent to: U.S. Department of State Office oflnspector General, P.O. Box 9778,
       ~       Arlington, VA 22219, Website: https://oig.state.gov/hotline Phone: 1-800-409-9926 or
       2 202-647-3320
      Article VIII - LIMITATIONS OF USAGM OVERSIGHT
         a. The Non-Federal Entity is a private, nonprofit corporation,and nothing in this Agreement
            may be construed to make the Non-Federal Entity a Federal agency or instrumentality,

         b. USAGM's oversight and supervision of the Grant Funds are subject to limitationsin
            applicable law.

        c. USAGM acknowledges and affmns the safeguards contained in the United States
           International Broadcasting'Act of 1994 (as amended) meant to preserve the journalistic
           independence and integrity of USAOM programming. USAGM acknowledges and
           affirms that those safeguards extend to the Non-Federal Entity. To that end, no U.S.
           Government officiaJ-including individual Governors, the CEO, the Secretary of State,
           and the Inspector OeneraJ-may attempt to influence the content or editorial choices of
           one of the broadcasting entities in a manner that is not consistent with the highest

                                                                                                        10
            Case 1:20-cv-01710-BAH Document 4-4 Filed 06/25/20 Page 12 of 28




                standardsof professional broadcastjournalism. Nor may any U.S. Governmentofficial
                take any other action that may tend to undermine the journalistic integrity,credibility,or
                independenceofUSAGM, the Non-Federal Entity, or Work funded by the Non-Federal
                Entity or its broadcasters.In the event that the Non-FederalEntity reasonablybelieves
                that a breach of this Article VIII (c) has occurred, then the Non-FederalEntity shall
                report the breach to the Chairpersonof the USAGM.

            d. USAGM acknowledgesand affirms the safeguards containedin the United States
                InternationalBroadcastingAct of 1994 (as amended)meant to preserve the jqurnalistic
                independenceand integrity of USAGM programming. To that end, no U.S. Government
                official-including individual Governors,the CEO, the Secretaryof State, and the
                Inspector General-may attempt to influence the content or editorial choices of one of
                the broadcastingentities in a manner that is not consistentwith the highest standardsof
               professionalbroadcastjournalism or talceany other action that may tend to underminethe
               journalistic credibilityor independenceof USAGM or its broadcasters. In the eventthat
               the Non-FederalEntity reasonably believes that a breachof this Article VIII (b) has
               occurred, then the Non-FederalEntity shall report the breach to the Chairpersonof the
               USAGM.
     Article IX - FUNDRAISING
     TheNon-Federal Entity may not engage in fundraising from other sources except in accordance
     with the principlesof fundraisingto be agreed by USAGMand the Non-federal Entity. The Non-
     Federal Entity is prohibited from using any Federal funds to finance its fundraisingefforts,except
     as may be agreed upon.
     A.tdUleX * PERSONNELSECURITYPOLICY
        ... To~
       L@        extent authorized and that USAGM determines that they are able, USAGM will
       ::c perl°~Ffn
                  securitybackgroundinvestigationsand provide appropriateclearance for the
(9     Q..
               per~   holding the positions listed in the letter to be provided by USAGMto the Non-
~
       \D
       N       FederAfEntity followingthe signing of this Agreement.These security background
       ~       invGi)gations and clearancesshall be pelfonned at no cost to the Non-FederalEntity.
       Ls..l
       c:.n

       .I      With regard to those of the Non-FederalEntity's employeesand contractorswho are not
               identified in the letter to be provided pursuant to Article X (a}, but who are detenninedby
               the Non-FederalEntity and USAGM to require background investigationsand/or
               clearances, the Non-FederalEntity and USAGM shall establish an agreed upon protocol
               ("Protocol"), which shall be reduced to writing and confirmedin a letter agreement
               following the signing of this AgreementThe Protocol shall cover (i) the categoriesof
               persons for whom such investigationsand/or clearancesare required, (ii) the identityof
               the entity or entities that will perform the investigationsand/or clearancesand, where
               necessary, (iii) who shall cover the costs associated with such investigationsand/or
               clearances,
     ArticleXI-       IT NETWORK SECURITYPOLICY



                                                                                                       11
              Case 1:20-cv-01710-BAH Document 4-4 Filed 06/25/20 Page 13 of 28




      Any material breach of the Non-FederalEntity's IT networksecurity policies, or any incident
      that materiallyaffects the integrityor operationsof the Non-FederalEntity,s 1Tnetworksystem,
      shall be reportedto USAGM withintwenty-four(24) hours of detection. These violationsshall
      include. but are not limited to, the following:
                 l.   Unauthorizedaccess to any of the social media or web site contentmanagement
                      systems used by theNon-Federal Entity.
                2.    Disruptionor denial of service for productionor distributionsystems.
                3.    Unauthorizedmodificationor removal of the Non-FederalEntity data.
      Article XII - AUDITSAND INSPECTIONS
             a. Records requiredto be kept in order to comply with the terms end conditionsof this
                Agreement,including bid solicitations, evidenceof ~hipmentfor commoditiesand
                procurementand service contracts.shall be maintainedby the Non-FederalEntity for a
                periodof three (3) years from the date of the submissionof the final expenditurereport,
                in a manner that will permit verificationof the Non-FederalEntity's compliancewith its
                representations,warranties,and obligationscontained in this Agreement.If any litigation,
                claim or audit is started before the expirationof the 3-yearperiod, the records shall be
                retained until such litigatio11t
                                               claim or audit has been resolved.
                                        '
          b. The Non-FederalEntity acknowledgesthe audit requirementsset forth in accordance
             with 2 CFR §200 Subpart F.           .

         c. Operationsof the Non-FederalEntity, as related to use of the Grant Funds, may be
             audited by the GovernmentAccountability Office in accordancewith such principlesand
             proceduresand under such rules and regulationsas may be prescribedby the Comptroller
             General of the United States. Any such audit shall be conducted at the place or business
       ,~
         ..
        .:,,
        Lt)
             where accountsof the Non-FederalEntity are normally kept.

(!)    m.Re&;'jentativesof the GovernmentAccountabilityOffice shall have access to aJJbooks,
zg     \.0
       ('\J
             ac~ ~ts , records, reports, files, papers, and property belongingto or in use by theNon-
             FedeJ J Entity, pertaining to such financialtransactionsand necessaryto facilitatean
       a.. audit)Such representativesshall be afforded full facilities for verifyingtransactionswith
       l.:.J
       C/.)
             any assets held by depositories,fiscal agents, and custodians,AJI such books, accounts,
       .st:
      ,re records, reports files, papers, and property of the Non-FederalEntity, shall remainin the
             possessionand custody of the Non-FederalEntity.

         e. The InspectorGeneral of the United States Departmentof State is authorizedto exercise
               the authoritiesof the InspectorGeneral Act of 1978 with respect to the Non-Federal
               Entity.

         f. USAGM shalJconduct an annuaJreview to measure the Non-FederalEntity's
               perfonnance in achievingthe purposes of this Agreementand compliancewith itstenns.
               Such reviews shall be conducted at reasonabletimes and upon reasonablenotice to the
               Non-FederalEntity.

                                                                                                    12
            Case 1:20-cv-01710-BAH Document 4-4 Filed 06/25/20 Page 14 of 28




          g. To ensure continuousand cooperativeplanning and operationshereunder,the Non-
             Federal Entity shall pennit USAGMor its authorizedrepresentatives,including the
             Inspector General,to visit the Non-Federal Entity's facilitiesand to inspect the facilities,
             activities, and work pertinent to the grant, both in the United States and abroad, and to
             interviewpersonnelengaged in the performanceof the grant to the extent deemed
             necessary by USAGM. USAOM,however, shall not exercise any prepublicationreview
             of the substance of any broadcastor print publicationof the Non-Federal Entity.
      Article XIII - FAILURETO COMPLY WITH THE TERMS OFTHE GRANT
      In the event that the Non-FederalEntityfails to comply with any material term of this Grant,
      then, upon the decision of the USAGM Board of Governors,USAGM shall have the right to
      suspend or terminatethe Non-FederalEntity's use of the Grant Funds by providing written
      notice to the Non• Federal Entity. USAGM shall provide advance notice of suspension or
      termination, except in urgent or compe11ingcircumstances,as determinedby USAGM in its sole
      discretion. after which the Non-Federal Entity will have ten (I 0) businessdays to bring itself in
      compliance with this Agreement
      In the event USAGM suspendsor terminates the Non-FederalEntity's use of Grant Funds,the
      Non-Federal Entity shall forthwithreturn any portion of the Grant Funds in its possessionor
      control to USAGM.Any such tennination or suspension shall be without further obligationby
      USAGM or the United States.
      Article XIV - POINTS OF CONTACT
      For USAGM, the followingperson, or anyone otherwise designatedby the Chief Executive
      Officer, shall be deemed to be the points of contact for the Non-FederalEntity with respectto the
      provisions of this Agreement:
                     GrantTurner
                     Chief Financial Officer
                     Tel: (202) 203-4845
                     Email:gtumer@USAGM.gov
      For t£M Non-Federal Entity, the followingpersons, or anyone otherwise designated by either of
      the~all     be deemed to be the points of contact for the Non-Federal Entity with respect to the
      provffrons o~s Agreement:
{!J
~
          :c
          o..
                   h·:'
                  ii.N athaniel Kretchun
~         ~       (_ Secretaryffreasurer
fa        o...
          L&J
                  q :rel
                    -~
                         : (214) 394-5920
          Cl)          mail: nat@opente ch.fund
          ~
          ~




                                                                                                      13 .
             Case 1:20-cv-01710-BAH Document 4-4 Filed 06/25/20 Page 15 of 28




      ArticleXV - AMENDMENTS
      The tenns of this Agreementmay be amendedby mutualwritten consent betweenUSAGM and
      the Non-FederalEntity.
      IN WITNESSWHEREOF,the parties hereto have executedthis Agreementon the day andyear
      specified below:



      OPEN TECHNOLOGYFUND                         U.S.AGENCYFORGLOBALMEDIA
                                                  lntemational BroadcastingBureau




                                              C\_/fuhnF. Lansing
                                             <lV'CEO & Director


      DATE_ __
                        1N
                        ____
                             \   _
                                                  DATE_
                                                     q_.;_
                                                        (~_b_,_
                                                             ~-' l"----


          w
           ..
          ..:t'
          &I')

(!>      ::c
         0.-
                  f2
                  ( ~
&5       \D
         N
         a..
         L,J      0
         Cl')


        .~
         ~




                                                                                      14   .
        Case 1:20-cv-01710-BAH Document 4-4 Filed 06/25/20 Page 16 of 28




                                             AIT ACHMENTA

                       NON-DELEGABLEUSAGMAUTHORITIES
        l. To  supervise aJIbroadcastingactivities conductedpursuantto International
           BroadcastingAct, the Radio Broadcastingto Cuba Act and the Television .
           Broadcastingto Cuba Act
        2. To  review and evaluatethe mission and operationof, and to assess the quality,
           effectiveness,and professionalintegrity of, all such activitieswithin the context
           of the broad foreien wJicv obiectives of the United States.
        3. To ensure that United States InternationalBroadcasting(USIB)is conducted in
           accordancewith the broadcastin2standards and principlesset forth in the Act:
            Br.Qadcastigg Standards                   Broadcasting Prin~igJes
            USIB shall-                               USIB   shall include-

            be consistentwith the broad foreignpolicy      newswhichis consistentlyreliableand
            objectivesand the international                authoritative,accurate;
            telecommunications  policiesand treatiesof the
            UnitedStates;                                  a balancedand comprehensiveprojectionof
                                                           UnitedStatesthoughtand institutions,
            not duplicatethe activitiesof privateUS        reflectingthe diversityof United
            broadcastersor governmentsupported             Statescultureand society;
            broadcastingentitiesof otherdemocratic
            nations;                                       clear and effectivepresentationof the policies
                                                           of the UnitedStatesGovernmentand
            be conductedin accordancewiththe highest       responsiblediscussionand opinion
            standardsof broadcastjournalism;               on thosepolicies,includingeditorials,
                                                           broadcastby the Voiceof America,which
                                                           presentthe viewsof the UnitedStates
            be based on reliableinfonnationabout its
                                                           Government;
            potentialaudience;
                                                           the capabilityto providea surgecapacityto
            be designedto effectivelyreach a significant   supportUnitedStatesforeignpolicy
            audience;                                      objectivesduringcrises abroad;


            promoterespectfor humanrights, including       programmingto meetneeds whichremain
            fi'eedomof religion.                           unservedby the totaJityof mediavoices
  Inf
  ..
  ~

 tn
                                                           availableto the peopleof certain
                                                           nations;



             rft·
 ::c                                                       infonnationaboutdevelopmentsin each
 0...
                                                           significantregionof the world;
\.0          __)
N
                                                           a varietyof opinionsand voicesfrom within
0...
Lu
en          6                                              particularnationsand regionspreventedby
~                                                          censorshipor repressionfromspeakingto
c:::>                                                      theirfellowcountrymen;
C'1

                                                           reliableresearchcapacityto meet the criteria
                                                           underthis section;

                                                           adequatetransmitterand relaycapacityto
                                                           sunnortUSlB activities:and trainin2and
              Case 1:20-cv-01710-BAH Document 4-4 Filed 06/25/20 Page 17 of 28




                                                           technicalsupportfor independentindigenous
                                                           media throughgovernmentagenciesor
                                                           privateUnitedStatesentities.

              4. To review,evaluate, and detcnnine, at least annually, after consultationwith the
                 Secretat-vof State, the additionor deletionof Ian21WZe
                                                                      services.

              5. To make andsupervisegrants for broadcastingand related activities.

              6. To allocate funds appropriatedfor internationalbroadcastingactivities among the
                 various elements of the InternationalBroadcastingBureau and Non-Federal
                 Entities.

              7. To submit an annual report to the Presidentand the Congress.

              8. To appoint such staff personnelfor the Board as the Board may determine
                 necessaryto carry out its functions.




      -~..
       ~

       lr.)


l?
ro
      :c
      a..
      \.0
                  ft
                  (.)
b.1   N
      c...
      w
      en
                  0
      ~
      ~
       Case 1:20-cv-01710-BAH Document 4-4 Filed 06/25/20 Page 18 of 28




                                          A'ITACHMENT B

The USAGM Board of Governors (Board) on June 3. 2011, adopted the following "rules of the
road" governing Board operations and procedures and the interactions among the elements of
United States International Broadcasting (USIB), namely (i) the Board; {ii) the International
Broadcasting Bureau (lBB), Voice of America (VOA), and Office of Cuba Broadcasting(OCB);
and (iii} USAGM's private Non-Federal Entities Radio Free Europe/Radio Liberty (RFE/RL),
Radio Free Asia (RFA), Open Technology Furid {OTF),and Middle EastBroadcastingNetworks
(MBN) (collectively, ''Non-Federal Entities").

The Board affinned the following general principles ofUSAGM governance:

   •       To fulfill its statutory mission, the Board requires the elements of USIB to cooperatein
           working toward goals establishedby the Board, and implementedby the IBB, in a spirit of
           collegiality, transparency, mutual respect, and good communication with peers and
           colleagues.

   •       The Board will endeavor to focus its attention on issues of strategic importanceas required
           for the Board to exercise the non-delegable authorities of the Board in the United States
           InternationalBroadcastingAct of 1994 (as amended).

   •       The Board will rely on the IBB to assist the Board in carrying out the Board's
           responsibilities for decisions and oversight of U.S. internationalbroadcasting.The Board
           will delegate authority to the CEO to oversee the day-to-day management of the federal
           agency and to identify, evaluate, and resolve strategic trade-offs and conflicts among the
           broadcasting entities, consistent with the Board's strategic guidelines and subject to the
           Board's continued oversight. The Board will require the federal and non-federalelements
           of USIB to cooperate with and assist the CEO in fulfilling these duties.

   • In recognitionof the collectivedecision-makingauthorityof the Governorsand theirdesire
           to leverage their collectivetalents to promote and enhance USIB, the Governorswill work
           to avoid the creation of "fiefdoms" in respect of the individual elements of USIB or
           particular functions or authorities of the Board.

   ti, The Board will require the managementof the respective,federal and non-federalelements
  · A- of USIB to faithfully implement and operationalize the Board's decisions, including
   t.n revi~anagement      structures intended to improve the overall efficiency ofUSIB, and to
   g: coo~le fully with the Committees, the CEO, and other senior USAGM officials or
   \!) repo~ng mechanisms on which the Board relies to inform its deliberations and decision-

    N      makihg
                !
    frj
    (,I)
               0
    ~
    ~




                                                                                                  17~
                 Case 1:20-cv-01710-BAH Document 4-4 Filed 06/25/20 Page 19 of 28




                                                   ATTACHMENT C

       Allowabilityof costs incurred under this Agreement will be determined in accordance with2 CFR
       §200 Subpart E with the following clarifications:

       a.           All operating costs are detennined to be direct costs. (See 2 CFR §200.4J3)

       b.           The followingexpenses, insofar as they are reasonableand necessaryto further the purpose
                    of the grant, are authorized.(Relevantparagraphsof2 CFR §200,are noted in parentheses.)

                    J. Official representation expenses necessary to further the mission of Non-Federal
                       Entity, are not to exceed the amount in the Approved Financial Plan unless otherwise
                       authorized by USAGM. (See Departmentof State StandardizedRegulations(OSSR),
                       Section 300 RepresentationAllowances- - 330 Prohibitions)

                    2. Capital expenditures for general purpose equipment. (See 2 CFR §200.439)

                    3. Overtime, extra-pay shift, and multi-shift premiums. (See 2 CF~ §200.430)

                    4. Participant support costs (See 2 CPR §200.456)

                    5. Costs of legal, accounting, and consulting services, and related costs, incurred in
                       connection with organization and reorganization. (See 2 CFR §200.435; §200.455 &
                       §200.462)

                    6. Public infonnationservice costs. (See 2 CFR §200.421)

                    7. Publication and printing costs. (See 2 CFR §200.461)

                    8. Foreign travel costs as specified in the Approved Financial Plan. (See 2 CFR §200.474)

                    9. The cost of advertising the availability of pub1ications,recordings,or servicesof the Non-
                       Federal Entity, subject to limitations in applicable law or regulation.
            ~
            ..:t'
            ,:;,
(.!)
            :c
            0-         9.
                       L==i.-.
                            ~
                        I,.,__
~            "°
             N
             c...
             w
             Cl')
                        0
             s:!
             ~




                                                                                                          18 .
          Case 1:20-cv-01710-BAH Document 4-4 Filed 06/25/20 Page 20 of 28




                                               ATI ACHMENTD


1.               COVENANTAGAINSTCONTINGENTFEES

                 The Non-FederalEntity warrants that no person or selling agency has been employedor
                 retained to solicit or secure this Agreement upon an agreement or understandingfor a
                 commission, percentage, brokerage, or contingent fee, excepting bona fide employees,
                 bona fide establishedcommercialor selling agencies maintainedby Non-FederalEntityfor
                 the purpose of securing business. For breach or violationof this warranty,USAGMshall
                 have the right to annul this Agreementwithout liabilityor in its discretion to deductfrom
                 the Agreement price or consideration, or otherwise recover, the full amount of such
                 commission,percentage, brokerage or contingentfee.

2.               EQUAL OPPORTUNITY

         During the performanceof this Agreement,the Non-FederalEntity agrees that it will not
         discriminate against an employee or applicant for employment because of race, creed,
         color, sex, nationalorigin, age, or handicap in accordancewith all pertinent Federal laws
         and regulations prohibiting discriminationin employment including, but not ]united to,
         Title VII of the Civil Rights Act of 1964, as amended; 42 U.S.C. 2000e, ~;       section
         504 of the RehabilitationAct of 1973,as amended;29 U.S.C. 794; the Ag~Discrimination
         EmploymentAct of 1975, as amended;and 42 U.S.C. 6101,~             The provisions of this
         paragraph shall apply to employmentactions including, but not limited to, employment,
         upgrading, demotion or transfer, recruitment or recruitment advertising, layoff or
         termination, rates· of pay or other forms of compensation, and selection for training,
         including apprenticeship. The Non-Federal Entity shall continue to include in all
         solicitations or advertisements for employeesplaced by or on behalf of the Non-Federal
         Entity language stating that "Non-Federal Entity is an equal opportunity employer
       h committed to work force diversity."
     • ...::,-
3. &n AIR TM VEL
  l: The:-
        ~
         ~on-Federal Entity agrees that all travel paid for with the Grant Funds will comply
      with1he      ~,
            "Fly AmericaAct" (49 U.S.C. § 40118).  .

                  6
             CONVICTLABOR

             In connectionwith the perfonnanceof work under this grant, the Non-FederalEntityagrees
             not to employ any person undergoingsentenceof imprisonmentexcept as providedby· 18
             U.S.C. 3622 and Executive OrderNo. 11755,December29, 1973, as amended.

5.           THENON-FEDERALENTITYSHALLCOMPLYWITH:

             a.         Title VI of the Civil Rights Act of 1964, as amended, 42 U.S.C. 2000d ct gs.,

                                                                                                      19
            Case 1:20-cv-01710-BAH Document 4-4 Filed 06/25/20 Page 21 of 28




                        which prohibits discrimination on the basis of race, color, or national origin in
                        programs and activitiesreceivingFederal financialassistance.

              b.        Section 504 of the RehabiiitationAct of 1973,as amended,29 U.S.C. 794, which
                        prohibits discrimination on the basis of handicap in programs and activities
                        receiving Federal financialassistance.

             c.         The Age DiscriminationAct of 1975, as amended, 42 U.S.C. 6101 et~ .• which
                        prohibits discrimination on the basis of age in programs or activities receiving
                        Federal financialassistance.




     rr.-:
     ..::-
      -
     tr.,


                   ~
     :c
~    a..


~ "'"°
    0..
    Lu            0
                   (j
    GI)
      ...
    <11."
    ~


    ~




                                                                                                     20 .
               Case 1:20-cv-01710-BAH Document 4-4 Filed 06/25/20 Page 22 of 28




                                             ATTACHMENT E

                            GRANT LIMITATIONS- OPEN TECHNOLOGYFUND

             A. The headquartersof OPEN TECHNOLOGYFUND (OTF) and its senior administrative
                and managerial staff must be in a location which ensures economy, operational
                effectiveness,and accountabilityto 'the Board.

             B. Any ·contract entered into by OTF shaJl specify that all obligationsare assumed by OTF
                and not by the United Statesgovernment.

            C. Any lease agreement entered into by OTF shall be, to the maximum extent possible,
               assignableto the United States Government.

            D. OTF shall make every reasonableeffort to ensure that administrativeand managerialcosts
               for operationof OTF should be kept to a minimum and, to the maximwn extent feasible,
               should not exceed the costs that would have been incUITedif OT-Fhad been operatedas a
               Federal entity rather than as a Non-Federal Entity.




      li!:t.
        ..
     • ..::J'
      It')


~
      :c
      ~            Q
                   t-L
tD    1../:)          '
                  ,.,..,J
                  ('

lb    N
      0...
      LLJ         0
      Cl)
      Ql'
      ..-
     -~




                                                                                                  21
                    Case 1:20-cv-01710-BAH Document 4-4 Filed 06/25/20 Page 23 of 28




                                                      ATTACHMENT F

         1.           CERTIFICATIONREGARDINGLOBBYING

                      The Non-FederalEntity shall sign the Certification(AttachmentG) ConcerningLobbying
                      Activities that it will comply with 31 U.S.C. § 1352 concerning the use of appropriated
                      funds for lobbying activities. If no appropriatedfunds have been paid or will be paid for
                      lobby activities~the Non-FederalEntity shall submit Standard Form LLL, "Disclosureof
                      LobbyingActivities."

         2.           CERTIFICATION
                                  REGARDINGDRUG-FREEWORKPLACEREQUIREMENTS

                      The Non-FederalEntity shall sign the Certification(AttachmentH) RegardingDrug Free
                      Workplace Requirements: Drug-Free Workplace Act of 1988 that it wiJl provide a
                      drug-free workplace in accordance with the Drug-Free Workplace Act of 1988, 22 CFR
                      513, Subpart F.

         3.           FEDERAL DEBT STATUS

                      Under 0MB Circular No. A-129, the Non-Federal Entity must certify that it is not
                      delinquent on payment of any Federal debt. The Non-Federal Entity shall sign the
                      Certification(AttachmentI) RegardingFederal Debt Status.

       . 4.           DEBARMENTAND SUSPENSION

                      Executive Order 12549 of February 18, 1986, as clarified by Executive Order 12689of
                      August 1-S,1989, requires wliform Federal rules on non-procurementdebarment and
                      suspension from certain transactions with the Government. The May26, 1988 Federal
                      Register (53 Fed. Reg. 19161) contains these rules, which, among other things, require
              lff
              ...:t   signature by Non-Federal Entities of the Certification (Attachment J) Regarding
              tn      Debannent and Suspension.
 (!)          :c:
        5. 0..        ST~      ARDS OF ETHICAL CONDUCT
  co      \.0            ""'-
                         ( )
· lb      "'
          0..         Th oNon-Federal Entity wiJl publish written policy guidelines, as approved by USAGM,
          IJ.J
          c:,-,       on'ednflict of interest and avoidancethereof. These guidelineswill reflectfederallawsand
          S'          must cover financial interest, gifts, gratuities and favors, nepotism, political activity and
         ~            foreign affiliations,outside employment,and use of companyassets. These rules mustalso
                      indicate how outside activities, relationships, and· financial interests are reviewedby the
                      responsibleNon-Federal Entity official(s). The Non-Federal Entity will ensure that each
                      employee is given a copy of the policy and notified that, as a condition of employxpent
                      ~der the grant, the employee must abide by the tenns of the policy.




                                                                                                              22
     Case 1:20-cv-01710-BAH Document 4-4 Filed 06/25/20 Page 24 of 28




                                        A1TACHMENT G


                           CertificationConcerning Lobbying Activities

The undersignedcertifies, to the best of his or her knowledge and belief that:

    (1) No federal funds have been paid or will be paid, by or on behalf of the undersigned,to any
        person influencing or attempting to influence an officer or employee of any agency, a
        member of Congress, an officer or employee of Congress,or an employee of a memberof
        Congress in connection with the awarding of any Federal contract, the making of any
        Federal grant, the making of 8.JiyFederal loan, the entering into of any cooperative
        agreement. and the extension, continuation, renewal, amendment or modificationof any
        Federal contract, grant, loan or cooperative agreement
    (2) No registrant under the Lobbying Disclosure Act of 1995has made lobbyingcontactson
        behalf of the undersignedwith respect to this grant.
    (3) The undersigned shall require that the language of this certification be included in the
        award documents for all sub-awards at all tiers (including subcontracts, sub-grants and
        contracts under grants, loans and cooperative agreements) and that all subrecipientsshall
        certify and disclose accordingly.

This certification is a material representation of fact upon which reliance was made when this
contract was made or entered into. Submissionof this certificationis a prerequisitefor makingor
entering into this transaction imposed by section 1352, title 31, U.S. Code. Any person who fails
to file the required certification shaJIbe subject to a civil penalty of not less than $10,000and not
more than $100,000 for each failure.




                                                                                                 23
                Case 1:20-cv-01710-BAH Document 4-4 Filed 06/25/20 Page 25 of 28




                                               ATIACHMENTH


                              CertificationB,egardingDrogFree WorkplaceReguirements
                                           Drug-Free WorkplaceAct of 1988


         The Non-Federal Entity certifies that it will provide a drug-free workplace by (a) publishing a
         statement notifying employees that the unlawful manufacture, distribution dispensation,
         possession or use of a controlled substance is prohibited in the Non-Federal Entity's workplace
         and specifying that action that wiJIbe taken against employees for violation of such prohibitions;
         (b) establishing a drug-free awareness program to infonn employeesabout (1) the dangersof drug
         abuse in the workplace, (2) the Non-FederalEntity's policy of maintaininga drug-free workplace,
         (3) any available drug counseling, rehabilitation, and employee assistance programs, and (4) the
         penalties that may be imposed on employees for drug abuse violations(c) making it a requirement
         that each employee to be engaged in the perfonnance of the grant be given a copy of the statement
         required by paragraph (c), (d) notifying the employee in the statement required by paragraph(a)
         that, as a condition of employment under the grant, the employee will ( 1) abide by the termsof the
         statement and (2) notify the employer of any criminal drug statute conviction for a violation
         occurring in the workplacenot later than five days after such conviction; (e) notifying the agency
         within ten days after receiving notice under subparagraph (d) (2) from an employee or otherwise
         receiving actual notice of such conviction; (f) taking one of the following actions with respectto
         any employee who is so convicted: (1) taking appropriate personnel action against such an
       · employee, up to and including tennination, or (2) requiring such an employee to participate
         satisfactorily in a drug abuse assistance or rehabilitation program approved for such purposesby
         a Federal, State, or local health, law enforcement, or other appropriate agency; and (g) making a
         good faith effort to continue to maintain a drug-free workplace through implementation of
         paragraphs (a), (b), (c), (d), (e), and (t).



        OPENTECHNO



(!'J

~        \.0
         N
         0..
         w
                   r ,
                   \ . ..ii
                   0
         Cl:>
        ,er,

        ~




                                                                                                        24
             Case 1:20-cv-01710-BAH Document 4-4 Filed 06/25/20 Page 26 of 28




                                             ATTACHMENTI


                                            Regarding FederalDebtStatus
                                 Certification
                                          COMB CircularA-129}

      The Non-Federal Entity certifies to the best of its knowledgeand belief that it is not delinquent
      in the repaymentof any federal debt.




        m
        ..
      , .::,,
       1/:)


l'J    ::c
       0..
                 f2
            .- ...
&5     "'°
       N
       a...
       LU
            '~~'
            0
       U)
       :2
      :e




                                                                                                    25
      Case 1:20-cv-01710-BAH Document 4-4 Filed 06/25/20 Page 27 of 28




                                         ATTACHMENT
                                                  J


                           Certification RegardingDebarment and Suspension


 The Non-Federal Entity certifies to the best ofits knowledgeand belief that its principals: (a) are
 not presently debarred, suspended, proposed for debarment, declared ineligible, or voluntarily
 excided form covered transactions by any Federal department or agency; (b) have not, within a
 three year period preceding this grant, been convicted of or had a civil judgment renderedagainst
 them for commission of fraud or a criminal offense in connection with obtaining, attempting to
 obtain, or perfonning a public (Federal, state or local) transaction or contract under a public
                                                            or
 transaction;violation of Federal or state anti-truststatutes; commissionof embezzlement,theft,
 forgery, bribery, falsificationor destructionof records, making false statementsor receivingstolen
 property; (c) are not presently indicted or otherwise criminally or civilly charged by a
 governmental entity (Federal, state or local) with any of the offenses enumerated in paragraph(b)
 of this certification; and (d) have not within a three-year period preceding this grant had one or
 more public transactions (Federal, state or local) tenninated for cause of default




l?      a..
           -
           :c
             ..
           ..:I'
           tn
                   Q
~
                   JU,..
       N
        \.0
                   ()
       c_
       u.J
       (,?         0
      :m
      .re
      i~




                                                                                                26
                                                       Case 1:20-cv-01710-BAH Document 4-4 Filed 06/25/20 Page 28 of 28



                                                                                                         Radio Free Asia


                                                       ,_
                                                                               FY 2019 FINANCIAL PLAN • Open Technology Fund (OTF)
                                                                                            October 1, 2018 Through Septembilf 30, 2019



                                            = - - -- -                                                                                                                                             - --
    MU.N>lt




 -
~ -~~~




 -~ ,@!ioprAL~
    8eneifs
                                       ~
                                      - .
                                            j
                                                          - -                                                                                              Moy               ......    ...,                                     FY20tt



    Co,a,,r;tS....,.
    T,.... ,.....,._

    _,_c--
    oac.SoD
                                                                                                                                                                                                                 4011!               4,00()
    Todri::ll&Cai,ilili:--
SUBTOTAi.                                                                                                                                                                                                        ,aaa                4.0CIO



frtirALC11F..11:wimAiiw.i.v.
                    -· ·                    JI                 -1              .j               -1        -1           ·!              -1             -1          -l              -1          -I          -1         I
                                                                                                                                                                                                                 4.aaa                  l
                                                                                                                                                                                                                                     4.GDO


    USAGMAPPROVA1STAT£MEHT             : USAGMFlnanciol PlanAjlproV1Iapplie.i to Open TechnoloiYFund (OTF)whkh wiis for es~li<hl!d u an
    indepffld ent nan-prortt1rant« to imptemen1 the aeen<v's tntr,net frffdom proerams . The aJency boMevu that this Additional independence will be
                                                                                                                                                                       ,4,
                                                                                                                                                                       ,,~
                                                                                                                                                                               us. ACENCV FOR
                                                                                                                                                                               GLOJIAL MC DIA
                                                                                                                                                                                                   I=-..:::.,
                                                                                                                                                                                                    =:.:; ;:::
    bentf,ciat to !he overall mission. -"' enmion<d. !hi$ aniniee would coml)ifle the ••pmise and funding of the USAGMOffice of Internet Freedom (OIF)
    ~•d OTFto implement the "llfflC\"S Internet f•«dom proeram. The ntabli$hrner1t ol Off is avthOrl:~ by COllti:resslonalNotilica(ion (CHI received on                FINANCIALP
    Septembe, 19, 2019. The •i•ncv estimatu lhu th• mulmum costs for incorporatin& the PICJl)OS<d     lntemu tJeedom arantH in FV2019 wocdd not




                                                                                                                                                                      ;....~ J/!dr
                                                                                                                                                             ~~                                /.PPROVAL
   iti<eed $4,000, 1Nithre$i<lvalstart•upa»ls, recwnnc stalfi1>1eapenstS, and procrammatk costs fundedOtJt of lnlernrt ftet®m    1eso11rces
   PPPfOPliattd in tY 2020 and subl«quent yea,s.

                                                                                                                                                           N ...··,,....        1                                        Date




                                                                                                           UJ~)O
                                                                                                SfJis Hd 92 d3SGIO-Z

                                                                                                            E).&9
Y·IFY 201910Tf . Opon Teet,"°'""   Fund FinanciOl
                                               Plan09.24.19 • 11/2612019
